DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 22, 2022 has been entered.
Claims 1, 2, 7, 14 are currently amended.
Claims 21-22 are newly submitted.
Claims 5 and 15 are cancelled.
Claims 1-4, 6-14 and 16-22 are pending.
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-14 and 16-20 in the reply filed on June 30, 2021 is acknowledged.
Claims 1-4, 6-14 and 16-22 are drawn to the elected invention

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite in reciting “or combinations thereof” with regard to the ranges of day temperatures and night temperatures, since it is unclear what combinations are intended.  Does this refer to combinations of the end points of the ranges, or is this intended to include temperatures within the ranges, which are not specified in the claim?  It is unclear what would be combined.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing the proportion of long-chain omega-3 fatty acid in seed oil of Brassica oilseed plants, which are transgenically modified to produce seed oil comprising at least one of EPA, DHA and DPA, by growing the plants at a daytime temperature of 25 C, and a nighttime temperature of 12 C for the period of seed maturation, does not reasonably provide enablement for a method of increasing the proportion of long-chain omega-3 fatty acid in seed oil of Brassica oilseed plants, which are transgenically modified to produce seed oil comprising at least one of EPA, DHA and DPA, by growing the plants in an environment which has an average daily day-night temperature difference of between 13 C and 17 C during a period of seed maturation comprising at least BBCH-scale stage 7 or at least BBCH-scale stage 8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Zheng et al teach that while environmental temperature can affect the levels of unsaturated fatty acids in plants, the saturation levels are unchanged in an environment with frequent alterations between high and low temperature.  However, the claims are broadly drawn to a method of growing plants having an average daily day-night temperature difference of 13 C to 17 C during a period of seed maturation comprising at least BBCH-scale stage 7 or at least BBCH-scale stage 8, which the specification defines at page 15 as when the hypocotyl with cotyledons break through the seed coat and grow toward the soil surface.  The claims encompass growth of plants in environments with extreme temperature fluctuation, while the specification only discloses plants having an increase in the proportion of long-chain omega-3 fatty acids in seed oil when grown at specific day and night temperatures of 25 C in the day and 12 C at night.
Given the recognition of those of ordinary skill in the art of the unpredictability of increasing the proportion of long-chain omega-3 fatty acids in seeds by growing plants under conditions of fluctuating temperatures, as taught by Zheng et al; given the absence of guidance with regard to what range of temperatures will be effective in increasing the proportion of long chain omega-3 fatty acids in a Brassica plant; and given the lack of working examples of Brassica plants with an increased proportion of long-chain omega-3 fatty acids that have been grown under conditions other than 25 C in the daytime and 12 C at night; and given the breadth of the claims which encompass a wide range of growth conditions and temperature fluctuations that have at a minimum an average daily day-night temperature difference of 13 C to 17 C; it would require undue experimentation by one skilled the art to make and/or use the invention, as broadly claimed.

Applicants’ arguments filed February 22, 2022 have been fully considered but they are not persuasive.  Applicants argue that the cited reference, Zheng et al relates to membrane lipid compositions in wild plants, while the present application relates to seed oil lipid composition in transgenic plants. Applicants assert that a correlation between changes in membrane lipid content and seed oil content would not be expected, arguing that wild type plants need to increase the level of unsaturated fatty acids at low temperatures to maintain membrane fluidity.  Applicants maintain that this is not an issue in seed oils, arguing that seed oil omega-3 content is free from environmental pressures of lipid biosynthetic pathways necessary for membrane and organelle maintenance, and stating that seed oil traits are stable across environments, including low and high temperatures, citing several references and pointing to results in Table 11 of the specification as showing no difference in omega-3 content of seed oil at high and low temperatures.  Applicants conclude that the record does not establish an unpredictability in the art regarding the fatty acid content in the seed oil of transgenic plants.
The Examiner maintains that the specification is  not enabling for claims broadly drawn to a method of increasing the proportion of long-chain omega-3 fatty acid in seed oil of Brassica oilseed plants, which are transgenically modified to produce seed oil comprising at least one of EPA, DHA and DPA, by growing the plants at a daytime temperature of 25 C, and a nighttime temperature of 12 C for the period of seed maturation, does not reasonably provide enablement for a method of increasing the proportion of long-chain omega-3 fatty acid in seed oil of Brassica oilseed plants, which are transgenically modified to produce seed oil comprising at least one of EPA, DHA and DPA, by growing the plants in an environment which has an average daily day-night temperature different between 13 C and 17 C during a period of seed maturation comprising at least BBCH-scale stage 7 or at least BBCH-scale stage 8.  The specification only discloses increasing the proportion of long-chain omega-3 fatty acids in seed oil of Brassica oilseed plants that have been in a controlled temperature environment of a daytime temperature of 25 C, and a nighttime temperature of 12 C for the period of seed maturation.  The specification does not disclose that any other temperatures that may fluctuate or differ in temperature would produce the same results.  And the results summarized in Table 11 of the specification only present temperature treatments in a narrow range of day and night temperatures, where the only temperature treatment consistent with the claims is the day temperature of 25 C and the night temperature of 12C.
In addition, the Examiner maintains that it is well known that environmental temperature affects the oil quality and yield in Brassica seeds.  See Yaniv et al (Industrial Crops and Products 3: 247-251, 1995) who teach the temperature effects on oil yield and composition in Cruciferae seeds due to an increase in the level or activity of desaturase enzymes, and that the elongase enzyme responsible for chain elongation from C18:1 to C22:1 reacts to low temperatures (page 251), for example. Therefore, seed oil traits are not stable across all environments.  And while the focus of the Zheng et al reference is the membrane lipids in environments with fluctuating temperatures, seed oil yield and composition is also impacted by environmental temperature.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM


/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662